Citation Nr: 0206626	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  92-52 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1,  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

2.  Entitlement to an evaluation in excess of 10 percent for 
a calcaneal spur with plantar fasciitis of the left heel. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to August 
1988.  

This mater comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1989 rating determination of 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Honolulu.  

During the course of the appeal, the veteran moved to San 
Diego and his claims file was transferred to the RO located 
in that city.  


FINDINGS OF FACT

1.  The appellant is in receipt of the highest schedular 
evaluation assignable for tinnitus, and neither exceptional 
nor unusual circumstances have been demonstrated so as to 
render impractical the application of the regular schedular 
standards.

2.  The calcaneal spur, left, with plantar fasciitis, has 
been manifested by painful motion, increased pain on use, the 
use of orthotics, and injections in the past.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10 (2001); 38 
C.F.R. § 4.87, Diagnostic Code 6260 (effective prior to, and 
as amended from, June 10, 1999).

2.  The criteria for an evaluation in excess of 10 percent 
for a left heel calcaneal bone spur with plantar fasciitis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.44-45, 4.57, 4.59, 4.71a, 
Diagnostic Code 5015, 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the numerous rating 
determinations, the July 1989 SOC and the numerous SSOCs, 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements. Moreover, the veteran notified of 
the VCAA by the RO in a June 2001 letter. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, the veteran was afforded 
numerous VA examinations.  Furthermore, this matter was 
remanded by the Board on three separate occasions for further 
development with the requested development being 
accomplished.  In addition, the veteran appeared at a hearing 
before a local hearing officer in October 1989.  VA has met 
all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
In Meeks v West, 216 F.3d 1363 (Fed. Cir. 2000), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.


Tinnitus

The veteran's tinnitus is evaluated under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  During the pendency of the veteran's 
appeal, the criteria for evaluating diseases of the ear and 
other sense organs, to include tinnitus, were revised.  See 
64 Fed. Reg. 25,202-25,210 (1999). The amended criteria 
became effective on June 10, 1999. Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent legislative intent or a regulatory statement 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312- 
13 (1991).  While the veteran was not made aware of the new 
criteria, he has been assigned the maximum schedular 
disability evaluation under both the old and new criteria 
since the date following his release from service.  As he has 
been assigned the highest schedular evaluation under either 
code since the inception of his claim, the Board finds that 
the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) 

Under the criteria in effect prior to June 1999, Diagnostic 
Code 6260 provided that persistent tinnitus, which was a 
symptom of a head injury, a concussion or acoustic trauma, 
warranted a 10 percent evaluation ("old criteria").  The 
revised criteria removed the requirement that tinnitus be a 
symptom of either a head injury, a concussion, or of acoustic 
trauma, and that it be persistent.  Instead, under the 
revised criteria, if the tinnitus is shown to be recurrent, a 
maximum 10 percent evaluation is warranted.

At the time of a March 1989 VA examination, the veteran 
reported having constant tinnitus dating back to the 1970's.  
In a May 1989 rating determination, the RO granted service 
connection for labyrinthitis with tinnitus and assigned a 10 
percent disability evaluation under DCs 6204-6260.

At the time of his October 1989 hearing, the veteran 
testified that it was his belief that his ear condition 
should be diagnosed as Meniere's disease.  

In a January 1990 rating determination, the RO reclassified 
the veteran's disability as labyrinthitis with tinnitus and 
symptoms of Meniere's disease and rated the veteran's 
disability as 30 percent disabling under DCs 6204-6205.

In a February 1990 statement, the veteran indicated his 
disagreement with the "lumping" of tinnitus in with the 
diagnosis and rating of labrynthitis.  He requested a 
separate disability evaluation for tinnitus.  

In a March 1990 rating determination, the RO assigned a 30 
percent disability evaluation for benign proxysmal vertigo 
under DC 6299-6205 (previously rated under 6204-6205) and 
assigned a separate 10 percent disability evaluation for 
tinnitus under DC 6260, with effective dates of the date 
immediately following his release from service.  In June 
1990, the veteran expressed disagreement with the assigned 10 
percent disability evaluation.  

In a September 1990 statement, the veteran indicated that 
aural trauma had been documented and that his tinnitus should 
be separately rated based on its severity.  The severity 
could be gauged by the fact that it was sufficiently intense 
as to be heard constantly in all but the highest ambient 
noise levels.  He noted that it caused sleeplessness and was 
sufficiently close to the threshold of sleep as to cause 
awakening some nights.  He noted that he heard ringing all 
the time.  He stated that he understood that he would have to 
live with this ringing for the rest of his life.  

At the time of an October 1997 VA examination, the veteran 
reported being exposed to jet engine noise, gunfire, and 
artillery noise frequently.  He noted a constant high-pitched 
bilateral tinnitus, which occurred more so in the left, that 
had been there for many years.  

In its October 1998 remand, the Board noted that the veteran 
was in receipt of the maximum schedular evaluation for 
tinnitus and that the issue of entitlement to a higher rating 
needed to be adjudicated by the RO on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321.  In February 
2001, the RO found that the veteran's tinnitus did not 
present such an exceptional or unusual disability as to 
warrant referral to the VA Undersecretary for Benefits or the 
Director of VA Compensation and Pension Service for 
consideration of an extraschedular rating.  

In this case, the veteran has been granted a 10 percent 
evaluation for tinnitus, which is the maximum schedular 
evaluation under either the prior criteria or under the 
revised criteria for that disability.  Thus, neither criteria 
is more favorable to the veteran than the other, as the 
veteran is already evaluated at the maximum schedular 
evaluation available under either version, and there is no 
basis upon which to assign an increased schedular evaluation 
under either version of the criteria.

The RO, in February 2001, expressly considered referral of 
the case to the Under Secretary for Benefits or to the 
Director, Compensation and Pension Service, for assignment of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  This 
regulation provides that, to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the RO may refer the claim for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b).

The Board has considered the veteran's statements and his 
testimony regarding his tinnitus.  Primarily, the veteran has 
reported that his tinnitus was constant, caused interference 
with hearing, and made it difficult for him to sleep. The 
evidence presented by the veteran does not establish that the 
regular schedular standards, representing average impairment 
in earning capacity, are inadequate, impractical, or fail to 
account for factors of disability present in the veteran's 
case.

The Board has also reviewed the record under 38 C.F.R. 
§ 3.321(b).  The Board agrees with the RO that there is no 
evidence which warrants further action on this question.  See 
VAOPGCPREC 6-96 (1996).  There is no evidence demonstrating 
that the service-connected tinnitus markedly interferes with 
employment.  The veteran reported that he was an active 
sailor, frequently running charters, at the time of his 
February 1999 VA examination.  There is also no evidence that 
the veteran has been hospitalized or has required frequent 
treatment due to tinnitus.  The veteran has not submitted 
evidence that his tinnitus results in disability factors not 
contemplated in the criteria.  The Board agrees that referral 
of the veteran's claim for an evaluation in excess of the 
maximum schedular evaluation for tinnitus to the Secretary 
for Benefits or to the Director, Compensation and Pension 
Service, is not warranted by the evidence in this case.

The Board finds no basis for assignment of separate ratings 
for separate periods during the appeal period, as it finds 
that the veteran's service-connected tinnitus has remained 
the same throughout this period of time.  See Fenderson, 
supra.

The preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for tinnitus and there is 
no doubt to be resolved.  


Left Calcaneal Spur

At the time of an April 1989 VA examination, the veteran was 
noted to have a left calcaneal spur which caused pain the 
first thing in the morning.  Physical examination revealed no 
tenderness of the heel.  A diagnosis of a left calcaneal spur 
was rendered at that time.  

In a May 1989 rating determination, the RO granted service 
connection for a left heel calcaneal spur and assigned a 
noncompensable disability evaluation.  

At the time of his October 1989 hearing, the veteran reported 
that if he stood for a period of thirty minutes or more, 
there would be a sharp pain in the heel after he resumed 
walking.  A change in lateral pressure caused pain.  He 
testified that when pressure was applied from the side, it 
was like putting a knife in his heel.  He also reported 
having pain in his heel when arising from sleep.  He noted 
having an orthopedic insert for his heel spur.  He indicated 
that all the insert did was lessen the pain.  

At the time of a December 1989 examination, the veteran 
reported having left heel pain.  He noted that he injured his 
left heel while performing a quarterly PT test where he was 
required to run 1.5 miles.  Following this episode he had 
difficulty walking.  X-rays were taken of his heel and he was 
told that he had a heel spur.  He was given a foam heel pad 
which gave him some relief.  He reported having pain in the 
morning and being unable to stand on his left heel 
immediately upon waking.  He had to limp for 10 or 15 minutes 
before he was able to put weight on it.  He was able to walk 
1-2 miles on level ground using a good pair of shoes.  

Physical examination revealed that the lower extremity was 
neurovascularly intact.  The left heel was tender at the 
medial plantar portion of the os calcis.  Mild to moderate 
pes planus was seen with mild left heel valgus.  X-rays 
revealed a small spur at the plantar surface of the left 
heel.  A diagnosis of left heel calcaneal spur with plantar 
fasciitis, mild heel valgus and pes planus, was rendered.  

In a January 1990 rating determination, the RO assigned a 10 
percent disability evaluation for the left heel calcaneal 
spur, effective the date following the veteran's release from 
service.  

VA outpatient treatment records demonstrated that in March 
1990, the veteran was seen with complaints of plantar 
fasciitis.  Physical examination performed at that time 
revealed a moderate left heel spur.  There was no edema, 
crepitus, or nodules.  A diagnosis of left chronic heel spur 
syndrome was rendered at that time.  

In a September 1990 letter, the veteran noted that he had 
recently been given an orthotic shoe insert which had 
provided little or no improvement.  In a December 1991 
letter, the veteran again reported little improvement with 
the orthotic.  

At the time of a February 1994 VA examination, the veteran 
reported that he had a spur on his heel.  He had pain over 
the plantar fascia and over the posterior aspect of both heel 
pads but posterior to the origin of the plantar fascia on the 
beak of the calcaneus.  This had been a sudden onset with 
extreme pain.  The veteran stated that it was his belief that 
it arose as a result of doing a lot of running during 
service.  He reported that his foot had been treated with 
injections and arch supports.  The veteran noted having pain 
in his heel every morning which took 10 to 15 minutes to 
disappear.  He also indicated that if he were driving for an 
hour or so, he would have pain in his heel when getting out 
of the car.  

Physical examination revealed that the veteran had tenderness 
over the pad of the heel but not where the usual heel spur 
was.  The veteran had a complete pad from the angle of the 
heel to about 4-5 centimeters distal to it along the sole of 
the foot.  There was no real point tenderness.  He complained 
of pain when walking on his heels.  VA x-rays revealed that 
the posterosuperior margins of the calcanei appeared 
relatively high which was a presumably normal variant.  The 
heels were otherwise unremarkable.  A diagnosis of heel spur, 
left foot, with continuing symptoms, was rendered.  Another 
examiner noted that there was a normal gait and that he could 
walk on heels and toes.

In a January 1998 rating determination, the RO reclassified 
the veteran's disability as a left heel calcaneal spur with 
plantar fasciitis and continued the assigned 10 percent 
disability evaluation under DCs 5010-5284.  

In October 1998, the Board remanded this matter for further 
development, to include an additional VA examination.  

In February 1999, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that he was an active sailor and quite frequently 
ran charters for various boat owners.  The veteran again 
noted developing heel pain in 1987 or 1988, while on active 
duty.  He stated that he had significant increasing foot pain 
in the plantar aspect of his heel and that the rigors of 
physical fitness training inservice subjected him to a lot of 
stress which helped bring on and aggravate the discomfort in 
his heel.  He noted that the condition of his heel was no 
better or worse than it had been in the past several years.  
The veteran also reported problems with his right heel which 
were not as bad.  He indicated that he did not do any 
vigorous sports other than sailing and that he certainly did 
not run.  

The veteran stated that he had more or less constant pain in 
both heels which was more pronounced on the left.  He 
indicated that upon awakening in the morning, he experienced 
rather significant increased pain in the plantar aspect of 
the heel when he first got up.  This caused him to walk on 
his toes and it took several minutes before the acute pain in 
the heels gradually subsided and he was able to improve his 
walking.  The veteran reported that he had taken some anti-
inflammatories in the past, but indicated that they had not 
helped.  He further noted that he had been given orthotics at 
one time which also did not help.  

Physical examination of the feet revealed supple movement in 
the midtarsal joints of the feet.  The veteran had normal 
motor power of the feet and ankles.  He also had normal 
motion of the ankles without evidence of swelling, effusion, 
intraarticular crepitation, or instability.  His main 
complaints were related to the plantar aspect of the heels 
with tenderness to pressure directly on the plantar aspect of 
the heels.  The veteran was noted to have excellent 
circulation of the feet.  There was a good strong posterior 
tibial pulse on the right with questionable palpation on the 
left, but there was a strong dorsalis pedis pulse on the left 
with a weakly palpated pulse on the right.  X-rays revealed 
moderate inferior calcaneal spurs of both heels and posterior 
calcaneal margins slightly thick without posterior 
enthesophytes. The heels were otherwise unremarkable.  

The examiner noted that he veteran had a history and findings 
classical for chronic plantar fasciitis involving the heels, 
more symptomatic on the left than the right.  He indicated 
that the veteran had had previous x-rays suggesting plantar 
calcaneal spurs which were frequently seen in completely 
asymptomatic individuals.  He stated that the presence or 
absence of the calcaneal spur was not the main criteria for 
diagnosing this problem.  It was the veteran's symptoms and 
the localization of the symptoms that made the diagnosis.  

The examiner stated that regardless of the presence or 
absence of calcaneal spurs, the veteran had a definite rather 
symptomatic problem which was not only disabling but produced 
some degree of functional impairment with regard to his 
ability to stand for extended periods of time and to do 
prolonged walking.  It also affected his ability to do 
running, jumping., etc., types of activities.  He noted that 
the impairment was on the basis of pain and fatigability with 
no indication of instability, incoordination, or major 
structural changes other than the inflammatory changes in the 
plantar fascial structures of the feet at the insertion to 
the heels.  

When evaluating the impairment caused by the veteran's 
calcaneal spur, it must be noted, as an initial matter, that 
this disability is not specifically found within the rating 
schedule.  Pursuant to 38 C.F.R. § 4.20 (2001), when a 
disability is not found within the rating schedule, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. In 
view of this, the RO has rated the veteran's left calcaneal 
spur and plantar fasciitis under the provisions of Diagnostic 
Code 5015, for benign new growths of bones, with further 
reference to Diagnostic Code 5284. 

In this regard, Diagnostic Code 5284, addresses foot 
injuries, generally, and particularly, those not already 
contemplated in the rating schedule, i.e., bilateral weak 
foot (Diagnostic Code 5277), claw foot (Diagnostic Code 
5278), Morton's disease (Diagnostic Code 5279, hallux valgus 
(Diagnostic Code5280), hallux rigidus (Diagnostic Code 5281), 
hammer toe (Diagnostic Code 5282), and malunion or nonunion 
of the tarsal or metatarsal bones (Diagnostic Code 5283), 
none of which the veteran is shown to have.  Under Diagnostic 
Code 5284, a 10 percent rating is assigned for a moderate 
foot injury, a 20 percent rating for a moderately severe foot 
injury, and a 30 percent rating for a severe foot injury.  
With actual loss of use of the foot, a 40 percent rating is 
assigned.

In this case, the veteran has consistently related subjective 
complaints of intermittent left heel pain worsened by 
prolonged (i.e., more than 30 minutes) walking or standing.  
He has also described having pain, to the point of being not 
able to correctly walk on his left foot for the first 10 to 
15 minutes, after arising out of bed.  The Board further 
observes that he veteran has intermittently sought medical 
attention and has indicated that the orthotics that he had 
used in the past had provided little or no relief.  

However, the objective medical evidence shows that his range 
of motion is pain-free and full.  Moreover, on the most 
recent VA examination, the veteran was noted to have normal 
motor power of the feet and ankles and to have normal motion 
of the ankles without swelling, effusion, crepitation, or 
instability.  In addition, functional impairment has been 
only been linked to standing for extended periods of time, 
prolonged walking, or running, jumping, etc., types of 
activity, with the impairment being only on the basis of pain 
and fatigability with no indication of instability, 
incoordination, or major structural changes other than the 
inflammatory changes in the plantar fascial structures of the 
feet at the insertion to the heels.  

A higher evaluation would require a moderately severe 
disability.  Throughout the period since the effective date 
of the grant of service connection the veteran has had full 
and pain free range of motion in the left  ankle.  He has 
also been able to function as an active sailor.  He has a 
normal gait and is able to walk on heels and toes.  The 
record documents relatively little treatment in the years 
since the effective date of service connection.  The record 
is negative for objective manifestations of disability, such 
as calluses, skin break-down, unusual shoe wear pattern, 
muscle spasm, swelling, weakness, neurologic deficit, or 
limitation of motion or other symptoms due to the spur and 
fasciitis.  The Board finds that the evidence of pain on use 
and other symptoms, in conjunction with the minimal objective 
physical findings, is sufficient to establish no more than 
moderate disability.  The Board is unable to conclude that 
this level of functioning is indicative of more than moderate 
disability.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
original rating greater than 10 percent for the veteran's 
left foot disability.  While the evidence shows some 
limitation of function, that loss of function has been 
considered in finding that an original rating of 10 percent 
is appropriate for the veteran's left foot disability.  The 
limitation of function as described by the February 1999 VA 
examiner only occurred when standing for extended periods of 
time, with prolonged walking, or with running, jumping, etc., 
types of activity, with the impairment being only on the 
basis of pain and fatigability with no indication of 
instability, incoordination, or major structural changes 
other than the inflammatory changes in the plantar fascial 
structures of the feet at the insertion to the heels.  To the 
extent that the veteran asserted that a higher evaluation 
should have been awarded, he was correct and the RO assigned 
a 10 percent evaluation during this appeal process.  However, 
to the extent that he has sought an evaluation in excess of 
10 percent, the Board concludes that the more probative 
evidence consists of the numerous medical statements 
contained in the file.  

The Board finds no basis for assignment of separate ratings 
for separate periods during the appeal period, as it finds 
that the veteran's service-connected left heel calcaneal spur 
and fasciitis has not significantly changed during the appeal 
period.  See Fenderson, supra.  Accordingly, the Board finds 
that the criteria for entitlement to an original rating 
greater than 10 percent for a left calcaneal heel spur with 
plantar fasciitis are not met.  The preponderance of the 
evidence is against the veteran's claim and there is no doubt 
to be resolved.  

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his left heel spur.  There has also been no demonstration 
that the veteran's employment was interfered with as a result 
of his service-connected left heel spur.  He remains an 
active sailor running various charters.  Moreover, the 
currently assigned schedular disability evaluations for this 
disorder would contemplate interference with employment and 
loss of time from work.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected left heel spur and that the 
record does not suggest, based upon these findings documented 
within the clinical reports, that the appellant has an 
"exceptional or unusual" disability such to require referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.  
An evaluation in excess of 10 percent for calcaneal spur with 
plantar fasciitis of the left heel is denied. 


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

